t c memo united_states tax_court cindy driggers petitioner v commissioner of internal revenue respondent docket no filed date cindy driggers pro_se edwina l jones for respondent memorandum opinion panuthos chief special_trial_judge pursuant to sec_6015 petitioner made an administrative request for relief from federal_income_tax liability for the taxable_year seeking a refund of an overpayment that was applied on date from unless otherwise indicated all section references are to the internal_revenue_code as amended petitioner’s federal_income_tax return to the outstanding liability for respondent determined that petitioner was eligible for relief under sec_6015 for the full amount of the tax_liability for however respondent further determined that petitioner was not entitled to a refund of the overpayment credited on date under sec_6511 petitioner filed a timely petition for review pursuant to sec_6015 the issue for decision is whether the refund_or_credit from the tax_year which was applied on date to the outstanding tax_liability for is barred by sec_6511 background some of the facts have been stipulated and they are so found petitioner resided in charlotte north carolina at the time of filing the petition herein prior to petitioner was married to daniel honeycutt mr honeycutt was self-employed as a draftsman and petitioner did not work during petitioner and mr honeycutt timely filed a joint federal_income_tax return for the taxable_year on date a deficiency and penalty were assessed against mr honeycutt and petitioner the deficiency and penalty were solely attributable to income earned by mr honeycutt the assessed deficiency and penalty were not paid_by either petitioner or mr honeycutt petitioner and mr honeycutt were separated in and divorced sometime after petitioner timely filed her individual federal_income_tax return for the taxable_year claiming a refund of dollar_figure the refund was applied as an offset in partial payment of the outstanding joint tax_liability the transcript of account reflects the offset as a payment made date after the offset of the overpayment in petitioner contacted respondent by telephone petitioner expressed the view that it was improper for respondent to offset her overpayment from her individual liability and apply the credit to a joint liability which was the responsibility of mr honeycutt there are no letters or other written documents in sec_6015 governs the allowance of credits and refunds to the extent attributable to the application of sec_6015 in general sec_6015 applies to any liability for tax arising on or before date but remaining unpaid as of such date see 120_tc_137 in the present case petitioner’s tax_liability arose in but there remained an unpaid balance as of date even after the application of the overpayment respondent’s records indicate an account balance of zero as of date because the period of limitations on collection expired on the outstanding balance however since there was an unpaid balance as of date we conclude that petitioner may avail herself of sec_6015 there are some vague statements by petitioner of a letter written to respondent after the offset but there is nothing specific in this record reflecting that letters were sent the record during the period date through that reflect communications by petitioner to respondent on date petitioner filed form_8857 request for innocent spouse relief for respondent issued a letter dated date in which petitioner was advised that she was entitled to relief under sec_6015 and she was not entitled to a refund of the payment made date since any refund was limited to payments made within the years immediately preceding the date of filing the form_8857 petitioner disagreed with respondent and requested review by the irs appeals_office after review the irs appeals_office issued a notice_of_determination dated date reiterating the position described above a timely petition was filed in response to the notice_of_determination discussion spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes due sec_6013 115_tc_183 affd 282_f3d_326 5th cir under certain circumstances however sec_6015 provides relief from this general_rule 114_tc_324 in fact respondent determined that petitioner is entitled to relief under sec_6015 however sec_6015 provides that in general a credit or refund shall be allowed notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 respondent asserts that the refund of the overpayment is barred under sec_6511 since the claim was made more than years after the return was filed and more than years from the time the tax was paid petitioner does not appear to dispute the facts or respondent’s assertion but argues that the internal_revenue_code is unfair and inconsistent a claim for credit or refund of an overpayment of any_tax shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of those periods expires later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 the amount of credit or refund is not unlimited and is subject_to two look-back periods 516_us_235 under the 3-year look-back period if the claim was filed within years of the filing of the return then the taxpayer is entitled to a refund of taxes paid within years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6511 under the 2-year look-back period if the claim was not filed within that 3-year period then the taxpayer is entitled to a refund of only those taxes paid during the years immediately preceding the filing of the refund claim sec_6511 and if no claim is filed the credit or refund cannot exceed the amount that would be allowable under sec_6511 or b if a claim were filed on the date the credit or refund is allowed sec_6511 moreover in the case of any overpayment by a taxpayer the commissioner generally may within the applicable_period of limitations credit the amount of such overpayment against any_tax liability of that taxpayer sec_6402 the federal_income_tax return was filed on date a refund claim was not filed within years of the date of filing of the return a payment of the tax_liability was made on date when the overpayment due for the taxable_year was offset and applied to the tax_liability a claim for a refund was not filed within years of that payment as indicated the request for relief on form_8857 was submitted on date attached to the request is a letter from petitioner to respondent dated date as noted by respondent the situation in this case differs from the facts and holding in 120_tc_137 where the court found that letters previously written by the taxpayer to the commissioner constituted a request for relief and encompassed a request for refund within years of payment of a portion of the tax there is nothing in this record from which the court could conclude that a claim_for_refund was made within the time frame provided under sec_6511 based on the foregoing we sustain respondent’s determination and petitioner is not entitled to relief since any refund of payments with respect to the tax_year is barred under sec_6511 to give effect to the foregoing decision will be entered for respondent
